Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application is a continuation of reissue application 15/626,614, filed June 19, 2017 (now RE47737) and a reissue patent application of U.S. Patent 7,314,497 (the ‘497 Patent).  This reissue application seeks to correct inventorship, including 8 additional inventors.  It is noted that MPEP 1412.04 II provides for reissue as a vehicle for correcting inventorship.  In this case, the filling is proper.
Invention of the ‘497 Patent 
The ‘497 Patent issued with eighty-two (82) claims.  The amendment filed November 8, 2019 cancels claims 20 and 52-60.  Claims 1, 10, 17, 22, 28, 33, 34, 39, 45, 46, 61 and 67 are amended.  Claims 1-19, 21-51 and 61-82 are pending in the present reissue.  Independent claims 1 and 61 are representative as follows:

1. (Amended) A filtration medium comprising a thermally bonded sheet, the sheet comprising:
(a) about 20 to 80 wt % of a bicomponent binder fiber having a fiber diameter of about 5
      to 50 micrometers and a fiber length of about 0.1 to 15 cm; and 
(b) an effective amount of a glass fiber having a fiber diameter of about 0.1 to 30
     micrometers, an aspect ratio of about 10 to 10,000 to obtain a pore size of about 0.5 to
     [100] 30 micrometers and a permeability of about 5 to 500 ft-min-1; 
the media has a thickness of about 0.2 to [50] 1.9 mm, a solidity of about 2 to 25%, a basis weight of about 10 to 1000 g-m-2.

22. (Amended) A gaseous filtration medium for removing mist from air comprising a thermally bonded sheet, the sheet comprising:
(a)    about 20 to 80 wt % of a bicomponent binder fiber having a fiber diameter of about 5 to 50 micrometers and a fiber length of about 0.1 to 15 cm; and
(b)    about 20 to 80 wt % of a media fiber having a fiber diameter of about 0.1 to 20 micrometers and an aspect ratio of about 10 to 10,000;
wherein the media has a thickness of about 0.1 to 2 mm, a solidity of about 2 to 25%, a basis weight of about 20 to 200 grams-m-2, a pore size of about 5 to [100] 30 micrometers and a permeability of about 5 to 500 ft-min-1.

61. (Amended) A filtration medium comprising a thermally bonded sheet, the sheet comprising:
(a) about 20 to 80 wt % of a bicomponent binder fiber having a fiber diameter of about 5
     to 50 micrometers and a fiber length of about 0.1 to 15 cm[:]; 
(b) an effective medium bonding amount of a secondary binder fiber, the fiber
     comprising a thermoplastic resin; and 
(c) about 20 to 80 wt % of a glass fiber having a fiber diameter of about 0.1 to 30
     micrometers and an aspect ratio of about 10 to 10,000; 
wherein the media has a thickness of about 0.2 to [50] 1.9 mm, a solidity of about 2 to 25%, a basis weight of about 10 to 1000 g-m-2, a pore size of about 0.5 to [100] 30 micrometers and a permeability of about 5 to 500 ft-min-1.

	The preamble of Claim 22 (reproduced above) recites an intended use for the filtration medium (i.e., for removing mist from air).   Similarly, independent claims 28, 34 and 46 recite an intended use for the filtration medium.  It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, as with the current claims, and the preamble merely states, for example, the purpose or intended use of the invention, rather 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 21-51 and 61-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19, 21-51 and 61-82 claim a "medium" and then claim "wherein the media" within the same claim when describing properties such as thickness, pore size, etc.   For example, refer to independent claims 1 and 61 reproduced above that highlight in italics this issue.  There is insufficient antecedent basis for this limitation in the claim.  The Specification discloses “a filter medium or media.”  (For example, refer to Col. 1, lines 12-15; Col. 2, line 50)  However, the language in the claims needs to be consistent to avoid indefiniteness problems.  Applicant is advised to review all the claims and amend them using consistent language.  It is noted that all independent claims and their dependent claims are indefinite for the reasons set forth above.  
Claim 41 recites the limitation "wherein the media" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "wherein the media fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 80 recites the limitation "wherein the glass fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 13, 25, 31, 37, 43, 49, 65, 69, 75 and 80 recite the limitation “glass fiber is selected from the sources…”  There is insufficient antecedent basis for “the sources” in these claims.
Independent claim 10 claims that the “media fiber having a fiber diameter of about 0.1 to 5 micrometers”.  Claim 13 that depends from claims 12 and 10 respectively, claims a broader range that includes glass fibers average diameters ranging from 0.75 to 7 micrometers, 1 to 10 micrometers, 10 to 50 micrometers and combinations of two or more sources thereof.  Thus, claim 13 is indefinite since it recites broader media fiber diameter ranges than in claim 10.
Similarly, claim 25 provides a broader range that includes an average fiber diameter of 10 to 50 micrometers while independent claim 22 claims a narrower range of 0.1 to 20 micrometers.  Thus, claim 25 is indefinite.
Claim 31 is indefinite because it includes a broader range of “…0.75 to 7 micrometers, 1 to 10 micrometers, 10 to 50 micrometers…,” while independent claim 28 claims a narrower range of about 0.1 to 5 micrometers.  
Claim 37 is indefinite because it includes a broader range of “…10 to 50 micrometers…,” while independent claim 34 claims a narrower range of about 0.5 to 15 micrometers.  
Claim 43 is indefinite because it includes a broader range of “…0.75 to 7 micrometers, 1 to 10 micrometers, 3 to 30 micrometers…,” while independent claim 40 claims a narrower range of about 0.1 to 5 micrometers.  
Claim 49 is indefinite because it includes a broader range of “…0.5 to 5 micrometers, 0.75 to 7 micrometers, 1 to 10 micrometers, 3 to 30 micrometers…,” while independent claim 46 claims a narrower range of about 0.1 to 2 micrometers.  
Claim 69 is indefinite because it includes a broader range of “…0.75 to 7 micrometers, 1 to 10 micrometers, 10 to 50 micrometers…,” while independent claim 67 claims a narrower range of about 0.1 to 5 micrometers.  
Claim 75 is indefinite because it includes a broader range of “…10 to 50 micrometers…,” while independent claim 72 claims a narrower range of about 0.1 to 20 micrometers.  
Claim 80 is indefinite because it includes a broader range of “…10 to 50 micrometers…,” while independent claim 77 claims a narrower range of about 0.1 to 5 micrometers.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1, 3-7, 10-13, 15-19, 21-39, 46, 48-51, 61 and 63-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over POWERS (US 5,580,459), as evidenced by the document entitled “Physical Properties and Compositions” (hereinafter “Physical Properties”1).

With respect to claims 1, 4, 10, 12, 13, 17-19, 22, 24, 25, 28, 30, 31, 34, 36, 37, 46, 48, 49, 61, 65, 67, 69, 71-80, and 82, POWERS teaches a filtration medium comprising a mixture of bicomponent fibers and a glass microfiber. (Refer to col.7, line 39 to col.8, line 36). POWERS teaches that it is known to employ filtration media for removing “particulates from many different types of liquids and gases” (col. 1, lines 11-17; claim 4) including “machining lubricants, coolants, engine oil”.  An exemplary medium contains 80 wt.% bicomponent fibers wherein the fibers have a diameter of about 15 microns and a length of 13 mm (0.13 cm). The medium further contains glass fibers in an exemplary amount of 20 wt% having a diameter of 0.8 micron and a substantial concentration having a length greater than about 150 microns. (Refer to col.7, lines 39-57). 
A fiber having a diameter of 0.8 micron and a length of at least 150 microns has an aspect ratio of at least 187.5, wherein aspect ratio= L/D. The filtration medium has a thickness of from about 0.001 to 1 in (0.0254-25.4 mm) (Refer to Col. 7, lines 27-28) and a basis weight of 50 g/m2. (Also refer to Col. 8, lines 26-36; Figs. 1-3)  As evidenced by Physical Properties, Powers’ exemplary filter medium at cols. 7-8 containing 20% glass fibers/80% bicomponent fibers inherently has a solidity of 6% and a pore size of 67 µm.   In general, the glass fibers can be used in an amount from about 0.1 to 50 wt.% (col.4, lines 56-58 of Powers).

 document (reproduced below) includes a summary of the examples disclosed in POWERS.

    PNG
    media_image1.png
    511
    724
    media_image1.png
    Greyscale

The present claims recite bicomponent binder fibers at a concentration that ranges from “about 20 to 80 wt%,” “about 10-90 wt%” and “80-98wt%.”  In the examples, POWERS teaches compositions that comprise from 80 wt% to 100 wt%.  (Refer to col.7, lines 39-57; Figs. 1-3; table above).   POWERS teaches that in general, the glass fibers can be used in an amount from about 0.1 to 50 wt.% (col.4, lines 56-58), thus, reading on the claimed media fiber/glass fiber concentrations of “about 10 to 90 wt%,” “about 20 to 80 wt%,” “about 2 to 20 wt%” and “about 0.5 to 15 wt%.”  The fiber content ranges claimed by the instant claims are either fully encompassed by, or overlap with, the ranges of POWERS. It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Addressing pore size specifically, POWERS teaches that “[t]he pore size selected will vary depending on the intended application and that the “[a]verage pore size may be adjusted by varying the level or diameter of the microfiber.” (See col.4, lines 6-7 and 17-18). This is clearly evidenced by the Physical Properties document.  As the level of glass microfiber is decreased, the pore size increases. Further, POWERS acknowledges that the filter medium may be “customized to a wide range of filtration efficiencies/porosities at reasonable cost” (col. 1, lines 65-67). 
Thus, it would have been obvious to one of ordinary skill in the art to optimize pore size for the intended use of a filtration medium, i.e., the same type of intended use as here claimed, and thereby arrive at the claimed pore size.
POWERS also differs from the instant claims in not providing the permeability of the filtration medium. However permeability is directly related to fiber density of the filtration media. That is, as fiber density increases, permeability decreases. Thus, it would have been obvious to one of ordinary skill in the art to choose a suitable fiber density in order to achieve the desired permeability of the filtration media, such as the permeability here claimed. Such is readily determinable by one in the art.
With respect to claims 3, 6, 7, 11, 16, 23, 27, 29, 33, 35, 39, 51, 63, 64, 67, 68, and 72, POWERS teaches that “bicomponent fibers of different diameter may be used” (col., 4, lines 1 -
As to claims 5, 15, 21, 26, 32, 38, 50, 66, 70, and 81, POWERS discloses that “[l]ayered structures of different pore size may be constructed.” (Col.7, lines 28-29).

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over POWERS as evidenced by Physical Properties, as applied to claims 1, 3-7, 10-13, 15, 17-19, 21-39, 46, 48-51, 61 and 63-82 above, and further in view of YANG (US 2005/0160711). 

With respect to claim 8, POWERS discloses using fibers of different diameters but does not teach using fibers of different materials.  
YANG relates to air filtration media and, in particular, to glass fiber composite air filtration media comprising a mat of uniformly blended glass fibers and plastic-containing bonding fibers in which the plastic-containing bonding fibers act as a binder.   (Refer to [0001])
YANG teaches use of bicomponent fibers that are comprised of different materials having different melting points. (Refer to [0030]), YANG further recognizes that fiber materials may vary and may be chosen “to meet the desired curing temperature needs.” (Refer to [0032]).

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the filtration medium of POWERS and provide it with bicomponent fibers that are comprised of different materials having different melting points with the motivation of meeting a desired curing temperature of the media as disclosed by YANG.  (Refer to [0032])
Claims not rejected over prior art
Regarding claims 2, 14, 47 and 62, the prior art of POWERS et al. fails to teach a media that comprises a binder resin.  POWERS et al. discloses: 
“In accordance with the present invention, an improved filtration structure is advantageously based upon a bicomponent fiber matrix. In this regard, this invention is based upon the discovery that a thermally bonded, wet laid, fibrous web comprising a bicomponent fiber matrix has an improved ratio of filtration efficiency to porosity. The bicomponent fiber includes a structure-forming component and a heat-bondable component. By contrast, conventional filter structures rely on adhesive additives that may plug filter pores.” (Col. 2, lines 1-11)

Thus, teaching away from the inclusion of a binder resin.


Regarding claims 40-45, the prior art of POWERS teaches that “a minor percentage of the microfiber (i.e. glass microfiber), will typically be used, generally up to about 35 wt.% but less than about 50 wt.%, suitably from about 0.1 to 25 wt.%, depending upon the particular application.” (Col. 4, lines 56-59)  Failing to provide a sheet comprising 60-99 wt% glass fiber as claimed.
Declaration by Jones
The Declaration under 37 CFR 1.132 by Derek O. Jones filed 12/18/2019 has been entered and considered during the present examination along with the “Handbook of Nonwoven  

Conclusion
Claims 1-19, 21-51 and 61-82 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.7,314,497 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on (571) 272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Physical Properties was originally filed by Applicant in the IDS filed 2 March 2018 in parent reissue application 15/626,614.